Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JP2018-020582, filed on 8 February 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al. [US20160355181, now Morales], further in view of Shinmura et al. [DE10029874, now Shinmura].  
Claim 1
Morales discloses a collision avoidance assistance device of a vehicle [see at least Morales, title, abstract], the vehicle including:
 5information output devices that output information for detecting an obstacle, information for recognizing a road structure in a traveling direction, and information related to a traveling situation of the vehicle [see at least Morales, abstract, ¶0014 (an assistance processing performing unit configured to perform assistance processing for collision avoidance when it is determined that there is a possibility of collision of the animal with the vehicle.)];
Examiners note: In the BRI, this application is the avoidance of collision with any object. 
internal field sensors that detect a state quantity of the vehicle [see at least Morales, abstract, ¶ 0014]; and 
10a collision avoidance assistance mechanism for assisting in avoidance of a collision with the obstacle, the collision avoidance assistance device comprising: 
a first determination section that determines a probability that the vehicle changes course, by using a recognition result of the road 15structure by the information output devices and a detection result by the internal field sensors [see at least Morales, Abstract, ¶ 0015 (that indicates the generation probability for a possible…)]; 
a second determination section that determines the probability that the vehicle changes course, by using the information related to the traveling situation output by the information output devices [see at least Morales, Abstract, ¶ 0015]; 
20a decision section that decides an operation mode of collision avoidance assistance using the collision avoidance assistance mechanism, by using a combination of a determination result of the first determination section and a determination result of the second determination section[see at least Morales, Abstract, ¶ 0014, 0015]; and 
25an assistance section that performs a process for controlling the collision avoidance assistance mechanism in the operation mode that has been decided by the decision section, upon detection of a collision probability with the obstacle using the information output by the information output devices [see at least Morales, Abstract, ¶ 0026 (The controller may be further configured to: select a mode of the collision avoidance assistance function based on the determined type of the animal, and perform the collision avoidance assistance function according to the selected mode.)].
Morales does not have an algorithm or details on the probability calculation.
 Shinmura also teaches internal field sensors that detect a state quantity of the vehicle [see at least Shinmura, abstract].
Shinmura more specifically teaches  a second determination section that determines the probability that the vehicle changes course, by using the information related to the traveling situation output by the information output devices [see at least Shinmura, abstract, S49 in Fig. 9 (If the lateral deviation ōd is between a first reference value ōdn for determining the possibility of a collision and a second reference value ōdx for determining the possibility of a collision…)].
an assistance section that performs a process for controlling the collision avoidance assistance mechanism in the operation mode that has been decided by the decision section, upon detection of a collision probability with the obstacle using the information output by the information output devices [see at least Shinmura, Abstract, Description ¶ 13-14, 18].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance assistance function based on probability of a collision of Morales with the further use of probabilities and avoidance techniques taught in Shinmura. 
Claim 2
Morales in combination with Shinmura discloses collision avoidance assistance device of a vehicle of claim 1.
Morales further discloses wherein the operation mode of the assistance section includes a first mode, and a second mode for providing stronger assistance than in the first mode [see at least Morales, ¶ 0017], 
5the first determination section determines the probability with at least two stages including a first probability value [see at least Morales, ¶ 0015,0018], and 
a second probability value higher than the first probability value, the second determination section determines the probability with at least two stages including a third probability value and a fourth 10probability value higher than the third probability value [see at least Morales, ¶ 0065, 0102], and 
the decision section decides the first mode in a case where the determination result of the first determination section is the first probability value and the determination result of the second determination section is the third probability value, and decides the 15second mode in a case where the determination result of the first determination section is the third probability value and the determination result of the second determination section is the fourth probability value  [see at least Morales, Fig. 7 B-E, ¶ 0102, 0107, 0109 (If the prediction results of the future presence areas of the animal and the vehicle are obtained in the first mode, that is, if the highest presence probability position of each of the animal and the vehicle at each point in time and its presence probability at that position are calculated, it is determined at each point in time whether the animal's predicted presence position (highest presence probability position in each behavior pattern) and the vehicle's predicted presence position (highest presence probability position) are in the range of a predetermined distance L, as schematically shown in FIG. 9A. If the animal's predicted presence position and the vehicle's predicted presence position are present in the range of the predetermined distance L, the collision possibility probability Pc is calculated using the presence probability Pa of the animal's predicted presence position…)].  
Shinmura also teaches multiple stages and multiple modes for probability analysis value  [see at least Shinmura, S49, Fig. 9, S21 (a collision determination parameter for evaluating the degree of likelihood of the vehicle colliding with the oncoming vehicle)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance assistance function based on probability of a collision of Morales with the further use of probabilities and avoidance techniques taught in Shinmura. 
Claim 3
Morales in combination with Shinmura discloses collision avoidance assistance device of a vehicle of claim 1.
	Morales does not specifically teach wherein the information output devices include a rear lateral side radar having a detection range that is a rear lateral side of the vehicle, as a device that outputs the information for detecting the obstacle.
	Shinmura teaches wherein the information output devices include a rear lateral side radar having a detection range that is a rear lateral side of the vehicle, as a device that outputs the information for detecting the obstacle [see at least Shinmura, S40, fig.9, F1 - sub5, S11, S14].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance assistance function based on probability of a collision of Morales with the further use of probabilities and avoidance techniques taught in Shinmura. 
Claim 5
Morales in combination with Shinmura discloses collision avoidance assistance device of a vehicle of claim 1.
	Morales further discloses wherein the information output devices include a route guidance device as a device that outputs the information related to the traveling 10situation of the vehicle, and the second determination section, in a case of traveling on a different route from a guide route by the route guidance device, determines that the probability is higher than a case of traveling along the guide route [see at least Morales, abstract, ¶ 0018].
	Shinmura more specifically teaches  second determination section, in a case of traveling on a different route from a guide route by the route guidance device, determines that the probability is higher than a case of traveling along the guide route [see at least Shinmura, Fig. 13A ¶ 4-5 (The ratio calculating means M1 calculates the relative angle (relative position), the distance L and the relative velocity Vs between the vehicle Ai and the oncoming vehicle Ao based on the outputs from the object detecting means (the radar device 3 ) and the vehicle speed detecting means (the vehicle speed sensors S .sub.5 ...). The correct route setting means M2 sets the original correct route R for the vehicle Ai to correctly pass the oncoming vehicle Ao.) There the amount of drive of the actuator in the lateral motion control increases when the direction in which the vehicle is traveling approaching the oncoming vehicle, can be a collision reliable be avoided by having a big one Page movement amount is generated when a high probability a collision exists.)
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance assistance function based on probability of a collision of Morales with the further use of probabilities and avoidance techniques taught in Shinmura. 
Claim 6
Morales in combination with Shinmura discloses collision avoidance assistance device of a vehicle of claim 1.
Morales further discloses  wherein the information output devices include at least any of a route guidance device and a camera that has an imaging range 20including an area in front of the vehicle, as a device that outputs the information for recognizing the road structure in the traveling direction [see at least Morales, abstract, ¶ 0015 (The capturing unit described above may be an on-vehicle camera that captures the surroundings of the vehicle and generates an image), 0082].  
Shinmura further teaches device that outputs the information for recognizing the road structure in the traveling direction [see at least Shinmura 13A, 13B Fig. 4].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance assistance function based on probability of a collision of Morales with the further use of probabilities and avoidance techniques taught in Shinmura. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance assistance function based on probability of a collision of Morales with the further use of probabilities and avoidance techniques taught in Shinmura. 

Claim 7
Morales in combination with Shinmura discloses collision avoidance assistance device of a vehicle of claim 1.
	Morales further discloses wherein 25the internal field sensors include at least any of a steering angle sensor, a yaw rate sensor, and a device that outputs a flashing state of a blinker, and the first determination section determines the probability, by estimating whether the vehicle is traveling along a road by using the 30recognition result of the road structure by the information output devices and the detection result by the internal field sensors [see at least Morales ¶0018 (for example, the value indicating the generation probability of a possible behavior mode and the value representing the movement speed and/or direction in a possible behavior mode in the determined type of animal as described above), 0081] .
	Shinmura also teaches internal field sensors [see at least Shinmura, abstract, Description, (system is provided with sensors including a yaw rate sensor mounted near the center of gravity of the vehicle to detect a yaw rate of the vehicle about a yaw axis, and uses a method in which a desired point on a desired path and an initial yaw rate, which is required for the vehicle to reach the desired point can be calculated by means of a CPU.), ¶ 18, (An electronic control unit U for controlling the operation of the electric power steering apparatus 2 receives input signals from a radar device 3 , which is an object detection means, a steering angle sensor S .sub.1 for detecting the steering angle of the steering wheel 1 , a steering torque sensor S .sub.2 for detecting the steering torque, which in the steering wheel 1 a lateral acceleration sensor S .sub.3 for detecting the lateral acceleration of the vehicle body, a vehicle yaw rate sensor S .sub.4 for detecting the yaw rate of the vehicle body, and vehicle speed sensors S .sub.5 ... for detecting the rotational speed of the wheels Wf, Wf; Wr, Wr. The electronic control unit U controls the operation of the electric power steering apparatus 2 based on signals from the radar device 3 and the sensors S .sub.1 to S .sub.5 ...), 33, references 13A, 13B,  Fig. 4].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance assistance function based on probability of a collision of Morales with the further use of probabilities and avoidance techniques taught in Shinmura. 
Claim 8
Claim 8 has similar limitations to claim 1, therefore claim 8 is rejected with the same rationale as           claim 1.
Claim 9
Claim 9 has similar limitations to claim 1, therefore claim 9 is rejected with the same rationale as      claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morales et al. [US20160355181, now Morales], further in view of Shinmura et al. [DE10029874, now Shinmura], further in view of Talwar et al. [DE 102016100736, now Talwar] .  
Claim 4
Morales in combination with Shinmura discloses collision avoidance assistance device of a vehicle of claim 1.
	Neither Morales or Shinmura specifically teach the information output devices include a microphone that acquires a voice, as a device that outputs the information related to 30the traveling situation of the vehicle and the second determination section, upon detection that a 18passenger on the vehicle has made an utterance about a course change of the vehicle by using the voice that has been acquired by the microphone, determines that the probability is higher than a case where the utterance about the course change is not detected.
	Talwar specifically teaches the information output devices include a microphone that acquires a voice, as a device that outputs the information related to 30the traveling situation of the vehicle [see at least Talwar Detailed description ¶ 5-6 (the sensor (s) may 14 in one embodiment, one or more microphones 30 each of which is configured to detect or detect a vibration in the form of a sound (where a sound is a vibration propagating as an acoustic mechanical wave across the air) generated when the vehicle is moving , That through the microphone / microphones 30 detected or detected noise can be a noise caused by the interaction of the tires of the vehicle 10 and the roadway when the vehicle is driving on the road, or it may be the noise generated when a component of the vehicle, for example, and without limitation, a chassis component of the vehicle (e.g. a component of the vehicle frame) vibrates as a result of driving the vehicle on the traveled lane. Depending on the particular implementation, one or more microphones may be used to detect or detect one of these sounds, or different microphones may be used to detect or detect different sounds.)], and 
the second determination section, upon detection that a 18passenger on the vehicle has made an utterance about a course change of the vehicle by using the voice that has been acquired by the microphone, determines that the probability is higher than a case where the utterance about the course change is not detected [see at least Talwar, summary, Detailed description, ¶ 1 (safety, comfort, and pleasure of the vehicle occupant (s) and / or the operation of one or more vehicle systems (e.g., in-vehicle voice-based systems) improve.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance assistance function based on probability of a collision of Morales with the further use of probabilities and avoidance techniques taught in Shinmura and adding the ability for speech recognition or voice-activated systems and features that is taught in Talwar. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AKIYAMA  JP2014093039
To provide a collision avoidance support device and a collision avoidance support method for preventing turning avoidance support inconsistent with the sense of a driver.

IGARASHI  US20150329046
a driving-assistance device in which, when a three-dimensional object is present on a course of a host vehicle, driving assistance for avoiding a collision between the host vehicle and the three-dimensional object is implemented on a condition that an unavoidable three-dimensional object is present in a predetermined range including the course, the driving-assistance device including: setting means configured to set the predetermined range in the vicinity of the host vehicle, wherein the setting means sets a degree of width of the predetermined range in accordance with a predetermined rule which is set in advance on the basis of at least one of a moving state and a type of the three-dimensional object.

Kroeger  US11458912
validating a calibration of and/or calibrating sensors using semantic segmentation information about an environment. For example, the semantic segmentation information can identify bounds of objects, such as invariant objects, in the environment. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952